Citation Nr: 1138279	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971 and from March 1975 to June 1975.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

When this matter was before the Board in January 2009, the Board denied the Veteran's application to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 order, the Court granted the parties' joint motion for remand, vacating the Board's January 2009 decision and remanded the case for compliance with the terms of the joint motion.

Subsequently, this case was before the Board in March 2010 and April 2011 when it was remanded for further development.  

The issue of entitlement to service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the appellant's claim of entitlement to service connection for a bilateral shoulder disorder.  The appellant was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in June 2004 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2004 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the June 2004 RO rating decision in connection with Veteran's request to reopen a claim of service connection for a bilateral shoulder disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral shoulder disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran's initial claim of entitlement to service connection for a bilateral shoulder disorder was denied by an RO rating decision dated in May 1997.  This rating decision indicates that the basis for the RO's denial was a lack of evidence of a bilateral shoulder disorder having been incurred in or aggravated by service.  Instead, the RO's denial indicated that the Veteran's bilateral shoulder condition was caused by post service injuries.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In January 2004 the Veteran filed a request to reopen the previously disallowed claim, and in a June 2004 rating decision, the RO denied the Veteran's request to reopen his claim for a bilateral shoulder disorder because the Veteran failed to provide any new evidence.  The Veteran did not timely appeal the RO's decision in June 2004; therefore, it became final.  Id.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, a February 1997 VA examination, November 1996 hospital and outpatient treatment reports from Edward Hines, Jr. VA Medical Center, and a 1992 Workers' Compensation claim for rotator cuff injury to the left shoulder.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1997 and June 2004 RO rating decisions became final because the Veteran did not file a timely appeal of either. 

The claim of entitlement to service connection for a bilateral shoulder disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in April 2005.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen this claim in April 2005.  The RO again denied his request by a rating decision dated in June 2005 on the basis of a lack of new and material evidence indicating that the current condition was incurred in or aggravated by service.  Following the RO's denial in June 2004, additional evidence was associated with the claims file, including statements by the Veteran in support of his claim dated in November 2005 and January 2006; additional treatment records from the Edward Hines, Jr. VA Medical Center dating from November 1996 to January 2010; a letter from a VA doctor dated in December 2005; service personnel records dating from December 1968 to November 1971 and March 1975 to June 1975; a buddy statement dated in May 2007; and photographs of the Veteran while he was in service received in May 2007.  

The Board has carefully reviewed the newly submitted evidence.  The Board finds that the evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  

In regard to whether the evidence is material, the Board notes that in order to warrant service connection for a bilateral shoulder disorder the Veteran would have to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

In addition, the Board notes that under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The new evidence that was obtained and submitted in regard to the Veteran's claim for a bilateral shoulder disorder includes the Veteran's contentions that he sought medical attention regarding his shoulder and after having been told that nothing could be done, he transferred to another unit that required less heavy lifting.  To that end, he claims that he was transferred from the motor pool to a recon unit.  In relation to this claim the Veteran requested that his service personnel records be obtained and he submitted a statement of a fellow service member and photographs to corroborate his contentions.  Service personnel records dating from December 1968 to November 1971 and March 1975 to June 1975 were obtained and along with the statement of a fellow service member and photographs were reviewed.  Upon review, the Board observes that the statement of the fellow service member corroborate the Veteran's contentions, the service personnel records do not.  Additionally, the statement of the fellow service member indicates that the Veteran had problems with his shoulders. 

The Board finds that this evidence is new as it has not been previously considered.  In addition, as will be explained below, the evidence is also material.

The other evidence added to the claims file subsequent to the June 2004 RO denial includes a letter from a VA doctor dated December 2005 and additional Hines VA treatment records dating from November 1996 to January 2010.  Unfortunately, both the letter and the treatment records are cumulative and redundant to already existing evidence and serve only to show a current bilateral shoulder disability.  Therefore, the Board finds that while not previously reviewed, this evidence is neither new nor material.  

With respect to the basis for the June 2004 RO denial, the Board observes that presuming the credibility of the fellow service member's statement dated in May 2007 that reports that the Veteran had shoulder problems in service, considered along with the Veteran's indication that he has had shoulder pain since service and the Veteran's current diagnosis of a bilateral shoulder disorder, raises a reasonable possibility of substantiating the claim by triggering the Secretary's duty to assist by meeting the criteria requiring the provision of a medical examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that the new statement of the fellow service member is both new and material.

In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for a bilateral shoulder disorder is granted.  38 C.F.R. § 3.156(a).


ORDER

The Veteran's previously denied claim for service connection for a bilateral shoulder disorder is reopened, and to this extent the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a bilateral shoulder disorder.  The Veteran contends that he injured his shoulder in service performing heavy labor as a mechanic and that he has had shoulder pain ever since service.  The Board notes that the Veteran is competent to report that he has had shoulder pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Prior to the current claim on appeal, the Board notes that the Veteran was afforded a VA Compensation and Pension examination in May 1997.  The examiner noted that the Veteran had pain in the posterior aspect of the shoulder in 1973.  The Veteran developed right shoulder joint inflammation, arm swelling and redness down to the hand.  The Veteran was noted to have gradual onset of limited range of motion of the left shoulder and the Veteran indicated that he developed pain in his right shoulder after working under a car.  The examination report noted a diagnosis of mild acromioclavicular joint degenerative joint disease.  In addition, the Veteran was diagnosed with left shoulder impingement, abnormal scapular motion, and right shoulder instability.  However, the examiner did not provide an opinion regarding the etiology of the Veteran's bilateral shoulder disorder.

As noted above, the Veteran has submitted a statement from a fellow service member that corroborates the Veteran's reports that he had shoulder problems in service.  In addition, the post service treatment notes reveal that the Veteran has been diagnosed with degenerative joint disease of the shoulders.

As the Veteran is currently diagnosed with bilateral shoulder degenerative joint disease, has competently indicated that he has had shoulder pain since service, and has submitted the statement of a fellow service member that indicates that the Veteran had shoulder problems in service, the Board finds it necessary to afford the Veteran a medical examination regarding the etiology of his bilateral shoulder disorder.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since January 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's bilateral shoulder disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's bilateral shoulder disorder since service,  and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bilateral shoulder disorder was incurred during military service or is due, in whole or in part, to an event or injury during military service.  A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

3.  Thereafter, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


